Citation Nr: 0505190	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for a wound of the left 
leg.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had recognized guerilla service from March 21, 
1945 to October 14, 1945.  He had Regular Philippine Army 
service from October 15, 1945 to April 5, 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that a March 2004 Memorandum for File notes 
the claim was denied because no new and material evidence had 
been submitted to reopen the claim.  The appellant timely 
perfected an appeal of the November 2002 rating decision.  
Therefore, the issue before the Board is entitlement to 
service connection for malaria and a left leg wound.  


FINDINGS OF FACT

1.  Malaria was not manifest in service and is not 
attributable to service.  

2.  A left leg wound is not shown in service and not 
attributable to service.  


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service and 
it may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A left leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in July 2002 and October 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, and to obtain records.  The 
claimant was specifically advised of the type of evidence, 
which would establish the claims.  Thus, the claimant has 
been provided notice of what VA was doing to develop the 
claims, notice of what the claimant could do to help the 
claims and notice of how the claims were still deficient.  
The appellant was also provided notice that he should submit 
pertinent evidence in his possession per 

38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claims.  

In this case, the appellant had VCAA content-complying notice 
and proper subsequent VA process.  The VCAA letter was issued 
in October 2003, subsequent to the November 2002 decision.  
The AOJ has issued a statement of the case in August 2003.  
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Accordingly, the 
Board concludes it should proceed, as specific notice as to 
what evidence the claimant could or should obtain has been 
provided in effect and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claims and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



Factual Background

Service medical records are negative for a wound to the left 
leg and there are no findings or diagnosis of malaria.  The 
June 1946 separation examination report shows there were no 
musculoskeletal defects.  

An October 2002 Memorandum For File notes the service 
department did not certify any POW or USAFFE status for the 
appellant.  

In a statement in support of the claim, received in October 
2003, the appellant stated that the enemy captured his unit 
in January 1943.  He stated he had an onset of malaria in 
1944.  He related that while on leave, his left leg was 
wounded by a wild caribou and treated the wound himself.  

In a statement received in October 2003, C. B. D. stated that 
she treated the appellant for malaria during service in 1945.  

A statement from the appellant's private physician was 
received in December 2003.  Treatment for an old circular 
wound scar in the area of the left gluteal fold was noted.  

In a statement received in February 2004, S. W. and A. N. 
stated that they served alongside the appellant from March 
1945 to April 1946.  They stated that the appellant was one 
of their companions imprisoned for one month in 1943.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  If malaria is manifest within a year after 
tropical service, the disorder may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that service connection is not warranted for 
malaria or a wound to the left leg.  Service medical records 
are negative any reference to malaria or a left leg wound.  
In addition, there is no competent evidence of record showing 
malaria to a compensable degree within one year of the 
appellant's discharge from active duty.  In fact, there is no 
evidence that the appellant has malaria or residuals of a 
left leg wound.  While an old scar wound was noted in 2003, 
there is no competent evidence linking the scar to service, 
to include a claimed wild Caribou injury.  Absent a current 
disability, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  

As to the appellant's assertion that he was prisoner of war, 
the Board notes that the service department did not certify 
prisoner of war status.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a service department determination as 
to an individual's service shall be binding on the VA.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).  The Board notes that the 
appellant has asserted that he was a prisoner of war prior to 
his recognized service.  Regardless, the claimed disorders 
are not subject to 38 C.F.R. § 3.309(c).  The Board is aware 
that in certain circumstances, POW status following active 
duty may be recognized.  VAOGPCREC 14-94.  The appellant, 
however, asserts POW status prior to active duty.  Thus, 
VAOGPCREC 14-94 is not applicable.  

Lastly, although he served during war, there is no allegation 
that he incurred malaria or an animal wound during recognized 
service, including combat service.  

Absent a currently disability related by competent evidence 
to service, service connection is not warranted.  A 
preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for malaria is denied.  

Service connection for a left leg wound is denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


